The arguments and amendments submitted 05/10/2021 have been considered.  In light of amendments made, all prior USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop (WO 2013/167528A1) in view of Tokie (US PG Pub 2002/0085054).
Regarding claim 1, Biskop teaches a method for printing a three-dimensional lens structure (pg. 2, lines 19-23), comprising 
a step of depositing multiple fragments (fragments referred to as droplets 3 on pg. 15, lines 2-3 and as shown in Fig. 4B) of different types of printing material (printing inks of pg. 2, lines 21-25, wherein “different printing ink for having different colors are used in order to build up colored and/or patterned three-dimensional structures” per pg. 2, lines 25-26 ) at least partially side by side and one above the other (pg. 15, lines 3-4 and as shown in Fig. 4B) on a substrate (referred to as mold 40 on pg. 15, line 3; see also Fig. 4B), 
whereby well-defined micro volumes (droplets with a smaller diameter per pg. 15, line 2 are a type of well-defined micro volumes considering BRI of the term micro) of different types of printing materials (“different printing ink for having different colors are used in order to build up colored and/or 
a step of curing the deposited fragments to build up said three-dimensional lens structure (pg. 15, line 7), wherein said substrate comprises a mould having a shape for obtaining said three-dimensional lens structure (mold 40 on pg. 15, line 3; see also Fig. 4B), wherein
the step of depositing multiple fragments of different types of printing material comprises the deposition of at least two zones of multiple fragments of printing material (pg. 2, lines 25-26), wherein a first of said at least two zones comprises multiple fragments of one type of printing material and a second of said at least two zones comprises multiple fragments of a second type of printing material different than the one type of printing material (a colored and patterned structure with different colors like that of pg. 2, lines 25-26 implicitly has at least two zones of different types of printing material).
Biskop does not explicitly teach said step of depositing multiple fragments of different types of printing material comprises simultaneous deposition of at least two zones of multiple fragments of printing material.  
However, Tokie teaches a method of printing inks that may be used to print a three-dimensional lens structure (para. 0005), wherein a step of depositing multiple fragments of different types of printing material (eg. para. 0005) comprises simultaneous deposition of at least two zones of multiple fragments of printing material (described as “dispensing the first and second fluid materials onto the substrate in a predetermined pattern by contemporaneous activation of the first and second fluid dispensing mechanisms when positioned with respect to the substrate in a desired location” per the last clause in claim 38 and wherein the desired location for each of the first and second dispensing mechanisms corresponds to first and second zones).
Tokie teaches that the use of contemporaneous (ie. simultaneous) deposition increases the volumetric speed of printing (last sentence of para. 0006) and provides for fast, easy, and cost effective printing (para. 0062). 
The courts have held that applying a known technique to improve similar devices or methods in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, Biskop teaches forming an intermediate layer in said mould before said step of depositing multiple fragments of different types of printing material on said mould (either finishing layer 43 per pg. 14, lines 31-32 or separation layer of pg. 14, lines 33-35 are an intermediate layer formed as claimed), to ensure a perfect match in shape with the subsequently deposited fragments of printing material (note the matching of shape for upper edge of mold 40 with the intermediate layer and subsequently deposited fragments 3 forming structure 1 in Fig. 4B).
Regarding claim 3, Biskop teaches removing said mould from said three-dimensional lens structure after curing (pg. 15, lines 7-9). 
Regarding claim 14, Biskop teaches lenses which are implicitly refractive type lenses (pg. 2, line 23).  
Claims 4-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Biskop in view of Tokie, as applied to claim 1 above, in view of Wolterink (US PG Pub 2010/0246020).
Regarding claim 4, Biskop and Tokie do not explicitly teach this feature.  However, Biskop does teach that two printed structures may be formed back to back (Fig. 3C).
Wolterink teaches bonding together two three-dimensional lens structures each obtained according to the method of claim 1 (claim 1; para. 0031), wherein a contact interface between these two three-dimensional lens structures is formed by the surfaces remote from the mould for each lens (interface between structures 2 and 5 in Figs. 5a or 5b).  
Wolterink teaches that such a step of bonding together two lens structures produces a bi-convex microlens (eg. Fig. 6A).  The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Thus, in view of Wolterink’s teachings and/or KSR rationale A, it would have been 
Regarding claim 5, Biskop and Tokie do not teach this feature.
However, Wolterink teaches the lens structures of the two three-dimensional lens structures differ from each other (structure 2 and 5 in Figs. 5a or 5b differ in shape; furthermore the structures may also differ in refractive index per claim 5).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Thus, in view of Wolterink’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Biskop’s method with Wolterink’s bonding step using lens structures that differ from each other to predictably obtain increased flexibility to produce dual lens structures with complex light directing properties.
Regarding claim 6, Biskop and Tokie do not teach this feature.
However, Wolterink teaches said step of bonding comprises the application of a bonding medium chosen from the group consisting of adhesive (para. 0034) and printing material used for printing (Fig. 5b wherein lens structures 5 is printed onto lens structure 2) said three-dimensional lens structures.
In view of Wolterink’s teachings cited above and in the rejection of claim 4, it would have been obvious to one of ordinary skill to use one of Wolterink’s bonding media to predictably obtain a secure attachment when bonding the two lens structures together.
Regarding claim 7, Biskop and Tokie do not teach this feature.
However, Wolterink teaches one or more layers are interposed between said two three-dimensional lens structures, wherein said one or more layers are chosen from the group consisting of structured coatings (52 in Figs. 2b or 5b) and light blocking (52 in para. 0031 and Figs. 2b or 5b).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Thus, in view of Wolterink’s teachings and/or KSR rationale A, it would have been obvious to one of 
Regarding claim 11, Biskop and Tokie do not teach this feature.
However, Wolterink teaches at least one zone comprises a light blocking material (52 in para. 0031 and Figs. 2b or 5b).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Thus, in view of Wolterink’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Biskop’s method with Wolterink’s light blocking material to predictably obtain improved light blocking functionality for at least one zone.
Regarding claim 12, Biskop and Tokie do not teach this feature. 
However, Wolterink teaches the lens structure thus obtained is interlocked with peripheral structures (structures 3 and 52 in Fig. 5b are peripheral to the individual lenses; or peripheral structures 22, 23, and 24 in Fig. 10).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Thus, in view of Wolterink’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify Biskop’s lens with Wolterink’s interlocked peripheral structures to predictably obtain means for mounting and/or holding the lens.
Regarding claim 13, Biskop and Tokie do not teach this feature. 
However, Wolterink teaches that a suitable mould for microlens fabrication is a wafer having a shape (1 in Figs. 5a or 5b; see also para. 0033).  The courts have held that simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Thus, in view of Wolterink’s teachings and/or KSR rationale B, it would have been obvious to one of ordinary skill in the art to modify Biskop’s method by substituting .
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered and are not persuasive and/or are moot as discussed below.
Regarding claim 1, Applicant presents a line of argument contending that modifying Biskop’s method to include a step of simultaneous deposition of two zones of different types of printing materials, as recited in the present amendment, renders Biskop unsatisfactory for its intended purpose and changes Biskop’s principle of operation.
However, this argument is not persuasive for the following reasons.  First, in the rejection of claim 1, Biskop’s steps of pre-structure deposition in a first step and smoothing/compensation droplet deposition in a second step are not relied upon for the step of depositing multiple fragments of different types of printing material via simultaneous deposition.  Instead, Biskop teaches that in addition to pre-structure and compensation materials, a colored and patterned structure may be produced having different colors per pg. 2, lines 25-26, which implicitly has at least two zones of different types (ie. differently colored materials) of printing material.  Secondly, Tokie’s teachings cited above also demonstrate that it is known in the prior art to deposit multiple fragments of different types of printing material and that this deposition can be performed in a simultaneous manner to beneficially increase printing speed.  These teachings by Biskop and Tokie in no way render Biskop unsatisfactory for its intended purpose or change Biskop’s principle of operation, but instead can simply be used in conjunction with Biskop’s method of smoothing the printed structure using pre-structure and compensation droplet materials to produce smoothed lens which is colored and/or patterned via the use of different types of printing materials.
Regarding claim 1, Applicant presents an argument contending that there is no motivation to modify Biskop based upon the teachings of Jackson or Blessing.
However, this argument is moot in view of the new grounds of rejection over Biskop in view of Tokie, necessitated by the present amendment requiring that different types of printing materials are deposited simultaneously.  Furthermore, it is noted that the motivation for an obviousness-type rejection KSR Int'l Co. v. Teleflex Inc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745